DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-12, 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, claim 1 calls for the rings which form the groups to be “arranged in a repetitive alternating pattern”. It is unclear what aspect is alternating – the groups as a whole? Or the rings within each group? Or both? If the rings within each group must be alternating, does each group then need to have at least 4 rings to allow working/reference/working/reference (or similar) for that group? The Examiner notes that this issue was raised in the most recent interview and has not been clarified. This issue is also found in claims 12 and 24.
Claim 19 recites that “at least one contact ring and/or at least one function layer” is applied to a substrate which is then applied to the tubular body; as claimed, if only the function layer is created with the substrate, that function layer is then applied directly to the tubular body, not the contact ring, which would render the ring ineffective for selective sensing. 
Claim 28 calls for activation of electrode rings which are both located in a non-sensing group of rings and also adjacent to the sensing group of rings. It is not clear which rings should be activated – all of the rings located in a non-sensing group of rings, as “ring” includes electrodes of only partial circumference and could include more than one electrode which is 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 6, 11, 12, 14, 17, 20, 21, 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat (US 2008/0214916) in view of Johnson (US 2005/0060885).
Regarding claim 1, Yodfat discloses an implantable sensor (figures 15a, 15b) for determining a concentration of at least one analyte in a medium (paragraph [0012]), the implantable sensor comprising a flexible, tubular sensor element (element 6; paragraph [0048]), the tubular sensor element defining a longitudinal sensor axis (figures 15a, 15b), and the tubular sensor element comprising a flexible, tubular body (element 6) wherein at least two electrode rings adapted for electrochemical determination of the concentration of the analyte are mounted on the tubular body (elements 120 and 122 in figure 15b; paragraph [0068] describes 122 as “at least partly" encircling the cannula, and element 120 is drawn as fully encircling it; further, priority document 60/876945 describes corresponding illustration 15 as showing electrodes that both are disposed "concentrically, in a ring-like manner" on p. 26), the at least two electrode rings being longitudinally spaced apart (see figure 15B), and wherein electrically and/or galvanically insulated supply lines for the at least two electrode rings are 
Yodfat does not disclose the supply lines having an insulated length extending from a proximate end of the body away from an implantation end to each line’s respective electrode, the embedded lengths being circumferentially spaced apart from each other in the body and extending parallel to the longitudinal sensor axis. Johnson teaches an implantable sensor device (paragraph [0007]) comprising a flexible, tubular sensor element with a tubular body having a longitudinal sensor axis (paragraphs [0043]-[0044]) and at least two electrodes for sensing (elements 104; paragraph [0040]), with electrically and/or galvanically insulated supply lines for the electrodes which each have an embedded length (elements 102; paragraph [0040]) extending from a proximal end away from an implantation end to each line’s respective 
Yodfat, as modified, does not specify how the plurality of electrode groups should be arranged, particularly having some combination of the groups and/or electrodes in some sort of repetitive alternating pattern. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have placed the groups and/or rings in some sort of repetitive alternating pattern because Applicant has not disclosed use of this type of arrangement of electrodes as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the electrodes used by Yodfat. Moreover, it appears that any configuration of electrodes would perform equally well to allow sensing. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Yodfat with the electrode groups or rings arranged in some sort of repetitive alternating pattern, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Yodfat.
 	

Regarding claim 6, Yodfat further discloses that the electrode rings, on a side directed away from the tubular body, are at least partially surrounded by at least one membrane layer, and wherein the at least one membrane layer is at least partially permeable to the at least one analyte (paragraph [0062]). 2 
Regarding claim 11, Yodfat discloses a sensor system for determining a concentration of at least one analyte in a medium (figure 1a), the sensor system comprising at least one of the implantable sensors of claim 1, and further comprising an actuation and evaluation unit which is connected to the electrode rings and which is configured to carry out an electrochemical measurement in order to determine the concentration of the analyte (element 1008). 
Regarding claim 12, Yodfat discloses a method for producing an implantable sensor adapted for determining a concentration of at least one analyte in a medium, comprising: producing a tubular body for a tubular sensor element (element 6) wherein the tubular sensor element defines a longitudinal sensor axis (figures 15a, 15b); applying to the tubular body a plurality of electrode groups (paragraph [0064], the device contains “at least one” of each type of electrode which includes two or more), each “group” having at least two electrode rings at longitudinally spaced apart locations (figure 15b), the at least two electrode rings being adapted for electrochemical determination of the concentration of the analyte (elements 120 and 122 in figure 15b; paragraph [0068] describes 122 as “at least partly" encircling the cannula, and element 120 is drawn as fully encircling it; further, priority document 60/876945 
Yodfat does not disclose embedding the supply lines so they have an insulated length extending from a proximate end of the body away from an implantation end to each line’s respective electrode, the embedded lengths being circumferentially spaced apart from each other in the body and extending parallel to the longitudinal sensor axis. Johnson teaches making an implantable sensor device (paragraph [0007]) comprising a flexible, tubular sensor element with a tubular body having a longitudinal sensor axis (paragraphs [0043]-[0044]) and at least two electrodes for sensing (elements 104; paragraph [0040]), including embedding electrically and/or galvanically insulated supply lines for the electrodes which each have an embedded length (elements 102; paragraph [0040]) extending from a proximal end away from an implantation end to each line’s respective electrode (paragraph [0050]), the lines being embedded in the tubular body such that the embedded lengths are circumferentially spaced 
Yodfat, as modified, does not specify how the plurality of electrode groups should be arranged, particularly having some combination of the groups and/or electrodes in some sort of repetitive alternating pattern. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have placed the groups and/or rings in some sort of repetitive alternating pattern because Applicant has not disclosed use of this type of arrangement of electrodes as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the electrodes used by Yodfat. Moreover, it appears that any configuration of electrodes would perform equally well to allow sensing. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Yodfat with the electrode groups or rings arranged in some sort of repetitive alternating pattern, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Yodfat.

Regarding claim 14, Johnson’s embedding takes place in one method step with production of the body (paragraph [0040], they are integrally formed)

Regarding claim 20, Yodfat further discloses surrounding at least partially the electrode rings, on the side directed away from the tubular body, with at least one membrane layer, wherein the at least one membrane layer is at least partially permeable to the at least one analyte (paragraph [0062])
Regarding claim 21, Yodfat further discloses that each supply line further comprises a separate electrical contact disposed proximate an end of the sensor element opposite from the implantation end (paragraphs [0055], [0057]); Johnson’s electrodes are each connected to their own supply line (paragraph [0050]). Yodfat does not specify including between 6 and 15 electrodes and respective supply lines, but it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced – see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
Regarding claim 24, Yodfat discloses an implantable sensor for determining a concentration of at least one analyte in a medium, the implantable sensor comprising a flexible, tubular sensor element (element 6), the tubular sensor element defining a longitudinal sensor axis (figures 15a, 15b), and the tubular sensor element comprising a flexible, tubular body (paragraph [0048]) wherein a plurality of electrode groups are disposed on the tubular body (paragraph [0064], the device contains “at least one” of each type of electrode which includes two or more), each electrode group including at least two electrode rings adapted for electrochemical determination of the concentration of the analyte are mounted on the tubular body (elements 120 and 122 in figure 15b; paragraph [0068] describes 122 as “at least partly" 
Yodfat does not disclose the supply lines having an insulated length extending from a proximate end of the body away from an implantation end to each line’s respective electrode, the embedded lengths being circumferentially spaced apart from each other in the body and extending parallel to the longitudinal sensor axis. Johnson teaches an implantable sensor device (paragraph [0007]) comprising a flexible, tubular sensor element with a tubular body having a longitudinal sensor axis (paragraphs [0043]-[0044]) and at least two electrodes for sensing (elements 104; paragraph [0040]), with electrically and/or galvanically insulated supply lines for the electrodes which each have an embedded length (elements 102; paragraph [0040]) extending from a proximal end away from an implantation end to each line’s respective electrode (paragraph [0050]), the lines being embedded in the tubular body such that the embedded lengths are circumferentially spaced apart from each other in the body and extend parallel to the longitudinal sensor axis (paragraph [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Yodfat 
Yodfat, as modified, does not specify how the plurality of electrode groups should be arranged, particularly having some combination of the groups and/or electrodes in some sort of repetitive alternating pattern. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have placed the groups and/or rings in some sort of repetitive alternating pattern because Applicant has not disclosed use of this type of arrangement of electrodes as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the electrodes used by Yodfat. Moreover, it appears that any configuration of electrodes would perform equally well to allow sensing. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Yodfat with the electrode groups or rings arranged in some sort of repetitive alternating pattern, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Yodfat.

Regarding claim 25, Yodfat further discloses a reference electrode (paragraphs [0064], [0066]).
Regarding claim 26, Yodfat further discloses that each supply line further comprises a separate electrical contact disposed proximate an end of the sensor element opposite from the implantation end (paragraphs [0055], [0057]); Johnson’s electrodes are also each connected to their own supply line (paragraph [0050]). Yodfat does not specify including between 6 and 15 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

Claim 3, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, as modified above, and further in view of Merilainen (US 2004/0260166).
Yodfat, as modified, does not specify how the electrode rings are electrically connected to the supply lines, particularly not via electrically plated through-holes filled with a conductive material extending through the body. Merilainen teaches an electrode-based physiological sensor system (paragraph [0007]), where the electrodes (elements 24) are connected to their respective supply lines (elements 40) by way of electrically plated through-holes which are filled with a conductive material and extend through a body which holds the electrodes (paragraph [0023]; figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Yodfat, as modified, with plated through-holes to connect the electrode rings and supply lines, as taught by Merilainen, because Yodfat does not set forth the specifics of how a connection is made and Merilainen teaches the details of a reliable connection.

Claims 7, 18, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Johnson, as applied above, and further in view of Brister (US 2007/0027384) 

Regarding claim 18, Yodfat is not specific as to how the functional layers are applied. Brister teaches a method of making a similar sensor device with function layers applied onto its electrodes using a laminating method, a spray-on method, an inkjet method, a contact printing method, an offset method, or an electrostatic printing method (paragraph [0276]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Yodfat, as modified, and applied function layers onto the electrodes using a laminating method, a spray-on method, an inkjet method, a contact printing method, an offset method, or an electrostatic printing method, as taught by Brister, since Yodfat does not specify how to attach the functional materials and these techniques are well-known in the analyte-sensing art for enabling selective sensing.

Claims 8, 9, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Johnson, as applied above, and further in view of Henning (US 6537243).
Yodfat is not specific as to how the device is inserted. Henning teaches an implantation needle for implantation of a sensor for body fluid monitoring that has a diameter of between 0.40 mm and 0.7 mm (column 4, lines 44-58) which is slidably mounted in a tubular body such that it can be at least partially withdrawn after insertion (figures 1B, 1C). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Yodfat with an implantation needle of between 0.40 and 0.7mm in diameter .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat in view of Johnson and Henning, as applied above, and further in view of Geismar (US 2006/0253085).
Henning does not disclose the insertion needle having a tip which is made at least partially of a biocompatible, enzymatically degradable material, such that the tip becomes at least partially rounded after implantation in the medium. Geismar teaches an implantation needle for a similar system that has a tip which is made at least partially of a biocompatible, enzymatically degradable material (paragraph [0032]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Yodfat with a tip which is made at least partially of a biocompatible, enzymatically degradable material, as taught by Geismar, in order to increase patient comfort after insertion.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, as modified and applied above, and further in view of Brauker (US 2005/0245799).
Regarding claim 19, Yodfat is not specific as to how the functional layer is applied; Brauker teaches a method of making a similar sensor device (paragraph [0032]) with function layers applied onto its electrodes by applying the function layer to a flexible carrier substrate which is then applied to the contact ring on device’s body (paragraph [0011], [0139], [0175]). It would have been obvious to one of ordinary skill in the art at the time the invention was made . 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat and Johnson, as applied above, and further in view of Keimel (US 2002/0120186).
Keimel teaches an implantable system with a plurality of electrode analyte sensor groups (paragraph [0006], [0030]) and an actuation and evaluation unit operably connected with the sensor which actuates and evaluates the plurality of electrode groups independently of each other (paragraph [0007], [0029], [0048], [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Yodfat and Johnson with an actuation and evaluation unit operably connected with the sensor which actuates and evaluates the plurality of electrode groups independently of each other, as taught by Keimel, in order to extend the life of the sensor system (paragraph [0006]).

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, as modified and applied above, and further in view of Van Gorkom (US 2006/0061253).
Yodfat does not disclose activating adjacent electrode rings from other electrode group(s) when an electrode group is sensing; Van Gorkom teaches selectively activating electrodes, where each group of electrodes is sometimes used for their intended purpose and at other times that group is activated to act as guard electrodes for a different group of electrodes (paragraphs [0054]-[0055]). It would have been obvious to one of ordinary skill in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat, as modified above, and further in view of Brister.
Regarding claim 29, Yodfat further discloses that each supply line further comprises a separate electrical contact disposed proximate an end of the sensor element opposite from the implantation end (paragraphs [0055], [0057]); Johnson’s electrodes are also each connected to their own supply line (paragraph [0050]). Yodfat does not specify including between 6 and 15 electrodes and respective supply lines, but it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced – see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Yodfat does not disclose the supply lines extending beyond .


Response to Arguments
The Examiner notes that Applicant’s remarks indicate that claims 1, 3, 4, 6-12, 14-30 will be pending; however, the filed claims stop at claim 29 and, per the page numbering of the claims and remarks, no page is missing which might contain theoretical claim 30. 

Applicant's arguments filed 15 July 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the “particular” arrangement of having the electrode rings? groups? rings and groups? in some sort of repeating pattern to allow different types of sensing, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. All of the supposed different sensing techniques which Applicant lists are not reflected in the claimed structure and are merely recitations of intended uses of what could be done with such a device. The Examiner also notes that the complete lack of clarity as to what is alternating does not provide any assistance to supporting Applicant’s assertions of the supposed benefits of this configuration.
Regarding the rejections relying on Brister, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Incorporating the teaching of Brister to expose the ends of the wires does not require changing the shape of the device; further, the insulating jacket of each of Brister’s wires is equivalent to the insulating layer which houses the wires of Yodfat and Johnson. Modifying Yodfat and Johnson to incorporate Brister’s teaching of having the wires not fully covered at the implantation end of the body does not require any change to how the wires are embedded, only how they are then handled at the implantation end of the device.

The remainder of Applicant’s arguments merely assert that the claims are patentably distinct for the reasons already found unpersuasive above; as such, these remarks are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791